DETAILED ACTION
The reply filed on 11/8/2021 is not fully responsive to the prior Office action because of the following omission(s) or matter(s): Applicant has changed invention from the originally claims (sub combination original claims 1-16) directed to 1st invention to new claims 17-20 that are directed to new invention (combination). See potential restriction below.
Newly submitted claim 17-20 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: Applicant is claiming combination of mechanical seal comprising…wall of a hollow rotating shaft…faces.
Applicant has constructively elected by original presentation claims directed to sub combination (claims 1-16, where are directed to mechanical seal…comprising a case member…periphery, claims directed to just a mechanical seal). Below is a potential restriction that would have been presented if all claims existed in the application at the time of filing.
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claim 1-16, drawn to sub combination (canceled claims).
II. Claims 17-21, drawn to combination.
The inventions are independent or distinct, each from the other because:
Inventions I and II are related as combination and subcombination.  Inventions in this relationship are distinct if it can be shown that (1) the combination as claimed does not require the particulars of the subcombination as claimed for patentability, and (2) that the subcombination has utility by itself or in other combinations (MPEP § 806.05(c)).  In the instant case, the combination as claimed does not require the particulars of the subcombination as claimed at least because the holding member of the subcombination is required to have an axial direction length that is substantially equal to a fitting length with respect to the inner cylindrical .
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 17-20 withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
See 37 CFR 1.111. The amendment filed on 11/8/2021 canceling all claims drawn to the elected invention and presenting only claims drawn to a non-elected invention is non-responsive (MPEP § 821.03) and has not been entered). The remaining claims are not readable on the elected invention because the originally presented invention is to subcombination.
  Since the above-mentioned reply appears to be bona fide, applicant is given a shortened statutory period of TWO (2) MONTHS from the mailing date of this notice within which to supply the omission or correction in order to avoid abandonment. EXTENSIONS OF THIS TIME PERIOD MAY BE GRANTED UNDER 37 CFR 1.136(a), but in no case can any extension carry the date for reply to this letter beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VISHAL A PATEL whose telephone number is (571)272-7060. The examiner can normally be reached 7:00 am to 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Mills can be reached on 571-272-8322. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/VISHAL A PATEL/Primary Examiner, Art Unit 3675